DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cross-linked two or more micellar coronas” in lines 10-11 and “at least one micellar corona crosslinked with free amphiphilic polymer subunit molecules disposed in the electrically conductive liquid solvent” in lines 12-13, but it is not clear if either or both of these recitations are the same as, related to, or different from “two or more micellar coronas” of claim 1, line 7.  If both of the recitations of lines 10-11 and lines 12-13 are part of the recitation of line 7, it would seem there are three or more micellar coronoas. The relationship among these recitations should be made clear.
Claim 1 recites “free amphiphilic polymer subunit molecules disposed in the electrically conductive liquid solvent” in lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “cross-linked amphiphilic polymer subunit molecules” of claim 1, line 4.  The relationship between these two recitations should be made clear.
Claim 30 recites “cross-linked two or more micellar coronas” in lines 11-12 and “at least one micellar corona crosslinked with free amphiphilic polymer subunit molecules disposed in the electrically conductive liquid solvent” in lines 12-13, but it is not clear if either or both of these recitations are the same as, related to, or different from “two or more micellar coronas” of claim 30, line 8.  If both of the recitations of lines 11-12 and lines 12-13 are part of the recitation of line 8, it would seem there are three or more micellar coronoas. The relationship among these recitations should be made clear.
Claim 30 recites “free amphiphilic polymer subunit molecules disposed in the electrically conductive liquid solvent” in lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “cross-linked amphiphilic polymer subunit molecules” of claim 30, line 5.  The relationship between these two recitations should be made clear.
Claims 31-37 are rejected by virtue of their dependence from claim 30.
Claim 35 recites “wherein the external device is at least one of a computer, a tablet, or a phone” in lines 1-2, but it is not clear if the external device is part of the claimed invention.  Claim 34 connotes that the external device is not part of the claimed invention.  If the external device is not part of the claimed invention, it is not clear what meaning can be ascribed to the recitation of claim 35 since it further defines an element that is not part of the claimed invention. 
Claim 36 is rejected by virtue of its dependence from claim 35.  Also, claim 36 recites “wherein the external device includes an application configured to analyze the collected data” in lines 1-2.  Related to the issue of claim 35, it is not clear if the external device is part of the claimed invention.  Claim 34 connotes that the external device is not part of the claimed invention.  If the external device is not part of the claimed invention, it is not clear what meaning can be ascribed to the recitation of claim 36 since it further defines an element that is not part of the claimed invention. 
Claim 41 recite “the iono-elastomer” in line 1 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if this recitation is the same as, related to, or different from “an electrically conductive iono-elastomer material” of claim 30, line 3.  If they are the same, the “iono-elastomer” of claim 41, line 1 should be “the iono-elastomer material”.  If they are different, their relationship should be made clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Triblock Copolymer Self-Assembly in Ionic Liquids: Effect of PEO Block Length on the Self-Assembly of PEO-PPO-PEO in Ethylammonium Nitrate” (Lopez-Barron)(previously cited) in view of the article “Cross-Linked Block Copolymer/Ionic Liquid Self-Assembled Blends for Polymer Gel Electrolytes with High Ionic Conductivity and Mechanical Strength” (Miranda)(previously cited), and further in view of U.S. Patent Application Publication No. 2010/0286496 (Simpson).
Lopez-Barron discloses a PEO-PPO-PEO polymer in which a plurality of the amphiphilic polymer subunit molecules has end-functionalizations in an electrically conductive liquid solvent, the amphiphilic polymer subunit molecules form micelles, the end-functionalizations of the amphiphilic polymer subunit molecules in the micelles form micellar coronas, and the micelles being a hierarchical gel-like material (abstract and pages 7484-7486 and 7493 of Lopez-Barron).  Miranda discloses that the cross-linking of similar material in the form of a PPO-PEO-PPO polymer improves mechanical strength (abstract and pages 9313-9314, 9317, and 9321 of Miranda).  Simpson discloses that both PEO-PPO-PEO and PPO-PEO-PPO polymers are similar enough that the teaching of cross-linking is applicable to both (paragraphs 0204 and 0260 of Simpson).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cross link the material of Lopez-Barron so as to improve mechanical strength.
With respect to claim 1, the combination teaches or suggests an electrically conductive iono-elastomer material comprising: 
an electrically conductive liquid solvent (the protic ionic liquid of Lopez-Barron), and 
cross-linked amphiphilic polymer subunit molecules arranged in micelles such that solvophobic center blocks of the amphiphilic polymer subunit molecules segregate in the micelle core and a fraction of the solvophilic end blocks of the amphiphilic polymer subunit molecules form two or more micellar coronas (the pluronic block copolymers arranged in the micelles of Lopez-Barron that are crosslinked suggested by Miranda and Simpson), 
wherein the micelles are arranged to form a hierarchical gel-like material within the electrically conductive liquid solvent (the sol-gel rheological transition of Lopez-Barron), 
wherein the hierarchical gel-like material comprises (i) cross-linked two or more micellar coronas formed of end functionalization of the amphiphilic polymer subunit molecules, and (ii) at least one micellar corona crosslinked with free amphiphilic polymer subunit molecules disposed in the electrically conductive liquid solvent (the micelle coronas are formed before the crosslinking and are then crosslinked as suggested by Miranda and Simpson).

Claims 30-32 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0025669 (Sun)(previously cited), in view of Lopez-Barron, and further in view of Miranda, and further in view of Simpson.
Sun teaches a strain sensor for use as an ionic skin sensor using an electrode (paragraphs 0073, 0076, and 0158-0160 of Sun).  Sun further teaches that the elastomeric electrolyte 110 can include any other polymer type in an ionic liquid and other types of ionic liquids may be used (paragraphs 0077-0079 and 0106 of Sun). Lopez-Barron discloses a plurality of the amphiphilic polymer subunit molecules having end-functionalizations in an electrically conductive liquid solvent, the amphiphilic polymer subunit molecules form micelles, the end-functionalizations of the amphiphilic polymer subunit molecules in the micelles form micellar coronas, and the micelles being a hierarchical gel-like material (abstract and pages 7484-7486 and 7493).  Miranda also teaches that such materials are used in similar areas, such as separators in capacitors (page 9313 of Miranda).  It would have been obvious before the effective filing date of the claimed invention to use the material of Lopez-Barron as the electrode of Sun since Sun teaches other materials may be used in the electrode and Lopez-Barron teaches such materials.  
Lopez-Barron discloses a PEO-PPO-PEO polymer in which a plurality of the amphiphilic polymer subunit molecules has end-functionalizations in an electrically conductive liquid solvent, the amphiphilic polymer subunit molecules form micelles, the end-functionalizations of the amphiphilic polymer subunit molecules in the micelles form micellar coronas, and the micelles being a hierarchical gel-like material (abstract and pages 7484-7486 and 7493 of Lopez-Barron).  Miranda discloses that the cross-linking of similar material in the form of a PPO-PEO-PPO polymer improves mechanical strength (abstract and pages 9313-9314, 9317, and 9321 of Miranda).  Simpson discloses that both PEO-PPO-PEO and PPO-PEO-PPO polymers are similar enough that the teaching of cross-linking is applicable to both (paragraphs 0204 and 0260 of Simpson).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cross link the material of Lopez-Barron so as to improve mechanical strength. 
With respect to claim 30, the combination teaches or suggests an electronic device configured to sense motion and stress of muscles, the electronic device comprising: 
an electrically conductive iono-elastomer material comprising: 
an electrically conductive liquid solvent (the protic ionic liquid of Lopez-Barron), and
cross-linked amphiphilic polymer subunit molecules arranged in micelles such that solvophobic center blocks of the amphiphilic polymer subunit molecules segregate in the micelle core and a fraction of the solvophilic end blocks of the amphiphilic polymer subunit molecules form two or more micellar coronas (the pluronic block copolymers arranged in the micelles of Lopez-Barron that are crosslinked suggested by Miranda and Simpson), wherein the micelles are arranged to form a hierarchical gel-like material within the electrically conductive liquid solvent, and wherein the hierarchical gel-like material comprises (i) cross-linked two or more micellar coronas and (ii) at least one micellar corona crosslinked with free amphiphilic polymer subunit molecules disposed in the electrically conductive liquid solvent (the electrode from the materials of Lopez-Barron; the micelle coronas are formed before the crosslinking and are then crosslinked as suggested by Miranda and Simpson); and 
at least one of: an encapsulant layer for covering the iono-elastomer material (the VHB4905 elastomer of Sun; FIG. 8C of Sun), or a layer of adhesive configured to attach the electronic device to skin (the adhesive on the VHB 4095 elastomer; paragraph 0159 of Sun), 
wherein the electronic device is configured to be placed on at least one muscle to collect data on at least one of motion or muscle strain on the at least one muscle (FIGS. 8D-8F and paragraph 0159 of Sun).
With respect to claim 31, the combination teaches or suggests that the device includes the encapsulant layer (the VHB4905 elastomer of Sun; FIG. 8C of Sun) and the layer of adhesive skin (the adhesive on the VHB 4095 elastomer; paragraph 0159 of Sun), and the electrically conductive iono-elastomer material (the placement of the electrodes in FIG. 8C of Sun) comprises a layer between the encapsulant layer and the layer of adhesive.
With respect to claim 32, the combination teaches or suggests that the electronic device is transparent (page 7486 of Lopez-Barron; paragraphs 0076-0079 and 0158-0159 of Sun).
With respect to claim 40, the combination teaches or suggests that the amphiphilic polymer subunit molecules include tri-block copolymers including end-functionalized polyethylene oxide- polypropylene oxide-polyethylene oxide triblock copolymer (abstract and pages 7484-7486 and 7493 of Lopez-Barron). 
 With respect to claim 41 the combination teaches or suggests that the iono-elastomer displays a decrease in electrical resistance with at least one of motion or muscle strain on the at least one muscle, which is reversible upon release of motion or muscle strain (the material has these properties; abstract and pages 7484-7486 and 7493 of Lopez-Barron).

Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Lopez-Barron, and further in view of Miranda, and further in view of Simpson, and further in view of U.S. Patent Application Publication No. 2016/0287177 (Huppert)(previously cited).
The combination teaches connections to the electrodes on the attached sensor (paragraph 0157-0160; FIGS. 8A-8C of Sun).  Huppert teaches the use of a wireless communication component on the flexible substrate and transmission to a storage device including a phone, tablet, or computer (abstract and paragraphs 0008, 0010, 0012, 0049, 0052, 0055, 0057, and 0060-0061 of Huppert).  It would have been obvious before the effective filing date of the claimed invention to use the wireless communication component and the phone, tablet, or computer of Huppert in the combination as the transmission and platform for measurement since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 33, the combination teaches or suggest that the electronically conductive iono-elastomer material is embedded with a wireless system (the wireless communication component of Huppert).
With respect to claim 34, the combination teaches or suggests that the wireless system (the wireless communication component of Huppert) is configured for wireless communication with an external device (the phone, tablet, or computer of Huppert)  for sending the collected data on at least one of motion or muscle strain is sent to the external device.
With respect to claim 35, the combination teaches or suggests that the external device is at least one of a computer, a tablet, or a phone (the phone, tablet, or computer of Huppert).
With respect to claim 36, the combination teaches or suggests that the external device includes an application configured to analyze the collected data (the application on the phone, tablet, or computer of Huppert).
With respect to claim 37, Huppert teaches a battery embedded in the sensor so as to power the components such as the wireless communication component (paragraph 0057, 0082-0083, and 0095 of Huppert). It would have been obvious before the effective filing date of the claimed invention to use the battery on the sensor since it would power the components such as the wireless communication component.  Thus, the combination teaches or suggests that the electronically conductive iono-elastomer material is embedded with a battery (the battery of Huppert).

Response to Arguments
The Applicant's arguments filed 8/11/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 8/11/2022.
With respect to claims 35-36, the Applicant did not address these rejections by amendment or argument.  The Examiner cannot find a reason to withdrawn the rejections.
Prior art rejections
The Applicant asserts:

    PNG
    media_image1.png
    446
    796
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    219
    808
    media_image2.png
    Greyscale

There are new grounds of rejection that were necessitated by the claim amendments.  However, the above arguments are not persuasive since Miranda is merely relied upon for teaching that the cross-linking of similar material in the form of a PPO-PEO-PPO polymer improves mechanical strength (abstract and pages 9313-9314, 9317, and 9321 of Miranda).  Simpson discloses that both PEO-PPO-PEO and PPO-PEO-PPO polymers are similar enough that the teaching of cross-linking is applicable to both (paragraphs 0204 and 0260 of Simpson).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cross link the material of Lopez-Barron so as to improve mechanical strength.  Thus, the Applicant’s argument that they are dissimilar enough such that one of ordinary skill in the art would not look at Miranda or expect success is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791